i          i         i                                                                                 i        i        i




                                      MEMORANDUM OPINION

                                                No. 04-08-00850-CV

                                    IN RE Guadalupe M. GUAJARDO, Jr.

                                         Original Mandamus Proceeding1

PER CURIAM

Sitting:           Alma L. López, Chief Justice
                   Karen Angelini, Justice
                   Steven C. Hilbig, Justice

Delivered and Filed: December 10, 2008

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           Guadalupe M. Guajardo, Jr. seeks mandamus relief against the county clerk of Jim Wells

County, Texas. Because courts of appeals have not been conferred mandamus jurisdiction over

county clerks, Guajardo’s petition for writ of mandamus is dismissed for want of jurisdiction. 2 See




           1
        … This proceeding arises out of Cause No. 7153, styled In re Estate of Zanaida M. Guajardo, pending in the
County Court, Jim W ells, County, Texas, the Honorable L. Arnoldo Saenz, presiding.

           2
           … W e note that a trial judge does have a duty to consider and rule on motions within a reasonable time;
however, the relator must show that the matter was brought to the attention of the trial court, and the court failed or
refused to rule. In re Segura, No. 04-05-00384-CV, 2005 W L 1458656, at *1 (Tex. App.— San Antonio June 22, 2005,
orig. proceeding) (mem. op.). Merely filing the matter with the district or county clerk does not impute knowledge of
the pleading to the trial court. Id. Moreover, the following circumstances are considered in determining whether a trial
court has had a reasonable time to rule: the trial court’s actual knowledge of the motion, its overt refusal to act on same,
the state of the court’s docket, and the existence of other judicial and administrative matters which must be addressed
first. Id. Finally, the relator bears the burden of providing this court with a sufficient record to establish a right to
mandamus relief. In re Torres, No. 04-07-00542-CV, 2007 W L 2778782, at *1 (Tex. App.— San Antonio Sept. 26,
2007, orig. proceeding) (mem. op.).
                                                                            04-08-00850-CV

TEX . GOV ’T CODE ANN . § 22.221(b) (Vernon 2004); In re Simpson, 997 S.W.2d 939 (Tex.

App.—Waco 1999, original proceeding); see also In re Guevara, No. 04-99-00728-CV, 1999 WL
1020263, at *1 (Tex. App.—San Antonio Nov. 10, 1999, orig. proceeding) (not designated for

publication).

                                                 PER CURIAM




                                           -2-